DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, Applicant requires “means to discern a pressure rating of said injection port”. Said means is a shape/writing.
In claim 2, Applicant recites “means to minimize interaction of said injection port while implanted”, which DOES NOT invoke 112 (f) as Applicant is reciting structure in claim 2 (nonferrous material) which is the means.
Claim Objections
Claim 1 (and thus its dependents) is objected to because of the following informalities:  On line 4, “a injection” is not grammatically correct, “an injection” is suggested.  Appropriate correction is required.
In both claims 5 and 6, Applicant recites “outside a patients body”, which lacks the possessive apostrophe. “patient’s” is suggested.
In claim 9, line 8, Applicant has “engergized”, which appears to be a misspelling of “energized”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “a first marker in a communicating mount with said injection port”, yet the first marker and communicating mount are part of said injection port (“An injection port… comprising:”), it is unclear how the first marker can both be part of the injection port and in a communicating mount with the injection port.
Claim 2 require “nitenol” which is not an art acknowledged term. The specification also refers to “nitenol” without explaining what it is. While it is assumed Applicant meant “nitinol”, the application never refers to nickel such that even if Applicant changes it to “nitinol” it would be considered new matter. 
In claim 2 and the specification, Applicant lists “silicone nitride” which is not an art acknowledged structure. The specification also refers to “silicone nitride”. It is assumed Applicant meant “silicon nitride”. 
In claim 2, Applicant lists stainless steel as a nonferrous material. Stainless steel has iron in it and is thus ferrous. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beasley et al (US 2006/0264898).
Regarding claim 1, Beasley discloses an injection port (fig 2) for implantation under the skin of a patient (fig 6), comprising: a body 56 having an injectable reservoir 66 for receiving fluid from a injection through a septum 80 covering said reservoir (fig 6); a first marker 199 in a communicating mount with said injection port, said first marker formed of a marker material which is clearly discernable for shape from surrounding material in an X-ray image of said port when implanted in a patient (¶110); and said first marker when viewed upon said x-ray image of said injection port, providing means (shape) to discern a pressure rating of said injection port, without removing said pressure port from said implantation (¶110).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasley et al (US 2006/0264898) in view of Jones et al (US 6,287,293).
Regarding claim 2, while Beasley substantially discloses the invention as claimed, it does not disclose the device additionally comprising: said first marker formed of a nonferrous material including one or a combination of marker materials from a group including, nonferrous materials including nitenol, tungsten, titanium, stainless steel, teflon, silicone nitride, Zirconium, gadolinium oxysulfide, and inks formed of a bio-compatible carrier and one or a combination of said marker materials; and the employment of such non-ferrous marker materials singularly or in combination providing means to minimize interaction of said injection port while implanted, with radiated 40energy during an MRI.
Jones discloses using radiopaque material such as tungsten and titanium (Col.3 ll 55-60), which has the property of not being moved or dismounted by the forces of the MRI, nor will they head substantially (Applicant page 36). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beasley such that the device additionally comprises a first marker formed of a nonferrous material such as titanium and tungsten as taught by Jones, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960).
The combination resulting in the employment of such non-ferrous marker materials singularly or in combination providing means to minimize interaction of said injection port while implanted, with radiated 40energy during an MRI .
Regarding claim 3, additionally comprising: said first marker having a non alphanumeric shape clearly identifiable in said x-ray image; and said shape discernible to indicate a pressure rating for said injection port to viewers speaking and reading any language (fig 34, ¶110).  
Claims 4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasley et al (US 2006/0264898) in view of Birk et al (US 2007/0282196).
Regarding claim 4, while Beasley substantially discloses the invention as claimed, it does not disclose the device additionally comprising: a second marker being an RFID having electronic memory and a data processor configured to broadcast port identification information when energized from outside a patient's body by RF; and a receiving device configured to receive said broadcast port information and provide a video display discernible by a user to ascertain said port identification information.
Birk discloses a device which includes a second marker 120 being an RFID (abstract) having electronic memory and a data processor configured to broadcast port identification information when energized from outside a patient's body by RF (¶26, ¶27); and a receiving device 150 configured to receive said broadcast port information and provide a video display 154 discernible by a user to ascertain said port identification information (¶27).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Beasley such that the device additionally comprising: a second marker being an RFID having electronic memory and a data processor configured to broadcast port identification information when energized from outside a patient's body by RF; and a receiving device configured to receive said broadcast port information and provide a video display discernible by a user to ascertain said port identification information as taught by Birk to allow for an additional means to identify the port location (and also which provides more/different data about the port).
Regarding claim 7, while Beasley substantially discloses the invention as claimed, it does not disclose one or a plurality of supplemental markers from a group of supplemental markers including, an LED in electrical communication with said RFID which illuminates to communicate light through the patient's skin when said RFID is energized by said RF, an electronic sound generator in electrical communication with said RFID which communicates a sound through the patient's skin when said RFID is energized by said RF, a shape of an antenna engaged to said RFID, said antenna shape discernible in an x-ray to identify a pressure rating for said pressure port, and said RFID configured to broadcast identification information to a receiving display device when energized by said RF.  
Birk discloses a RFID configured to broadcast identification information to a receiving display device when energized by said RF and a shape of an antenna engaged to said RFID (¶10, ¶12). Said antenna shape discernible in an x-ray to identify a pressure rating for said pressure port (this is intended use, no matter what the shape of the antenna is, it can be associated with a pressure rating for said pressure port). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beasley such that it includes at least one supplemental marker such as a shape of an antenna engaged to said RFID, said antenna shape discernible in an x-ray to identify a pressure rating for said pressure port, or said RFID configured to broadcast identification information to a receiving display device when energized by said RF as taught by Birk to provide additional information and verification of the injection site and information.  
Claims 5, 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasley et al (US 2006/0264898) in view of Jones et al (US 6,287,293) and Birk et al (US 2007/0282196).
Regarding claims 5 and 6, while Beasley substantially discloses the invention as claimed, it does not disclose the device additionally comprising: a second marker being an RFID having electronic memory and a data processor configured to broadcast port identification information when energized from outside a patient's body by RF; and a receiving device configured to receive said broadcast port information and provide a video display discernible by a user to ascertain said port identification information.
Birk discloses a device which includes a second marker 120 being an RFID (abstract) having electronic memory and a data processor configured to broadcast port identification information when energized from outside a patient's body by RF (¶26, ¶27); and a receiving device 150 configured to receive said broadcast port information and provide a video display 154 discernible by a user to ascertain said port identification information (¶27).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Beasley such that the device additionally comprising: a second marker being an RFID having electronic memory and a data processor configured to broadcast port identification information when energized from outside a patient's body by RF; and a receiving device configured to receive said broadcast port information and provide a video display discernible by a user to ascertain said port identification information as taught by Birk to allow for an additional means to identify the port location (and also which provides more/different data about the port).
Regarding claims 8 and 9, while Beasley substantially discloses the invention as claimed, it does not disclose one or a plurality of supplemental markers from a group of supplemental markers including, an LED in electrical communication with said RFID which illuminates to communicate light through the patient's skin when said RFID is energized by said RF, an electronic sound generator in electrical communication with said RFID which communicates a sound through the patient's skin when said RFID is energized by said RF, a shape of an antenna engaged to said RFID, said antenna shape discernible in an x-ray to identify a pressure rating for said pressure port, and said RFID configured to broadcast identification information to a receiving display device when energized by said RF.  
Birk discloses a RFID configured to broadcast identification information to a receiving display device when energized by said RF and a shape of an antenna engaged to said RFID (¶10, ¶12). Said antenna shape discernible in an x-ray to identify a pressure rating for said pressure port (this is intended use, no matter what the shape of the antenna is, it can be associated with a pressure rating for said pressure port). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beasley such that it includes at least one supplemental marker such as a shape of an antenna engaged to said RFID, said antenna shape discernible in an x-ray to identify a pressure rating for said pressure port, or said RFID configured to broadcast identification information to a receiving display device when energized by said RF as taught by Birk to provide additional information and verification of the injection site and information.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,022,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim is a broader version of the patented claim, while the dependent claims are obvious when viewing the patented claims in view of the art used in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783